IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-30030
                           Summary Calendar



                           ALFORD LEE ROSE,

                                     Petitioner-Appellant,

                                versus

         BURL CAIN, Warden, Louisiana State Penitentiary,

                                     Respondent-Appellee.


                       ---------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 99-CV-1942
                       ---------------------
                          January 22, 2002
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Alford Lee Rose, a Louisiana prisoner (# 187944), appeals from

the district court’s denial of his 28 U.S.C. § 2254 habeas corpus

petition, in which he challenged his 1992 conviction of aggravated

rape and aggravated burglary.    On May 3, 2001, this court granted

Rose a certificate of appealability (“COA”) as to his claim that

his counsel performed ineffectively by improperly waiving his right

to testify at his trial.    This court denied Rose a COA as to other

ineffective-assistance claims.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 01-30030
                                       - 2 -

     Rose contends that the attorney prevented him from testifying

that the victim of the offense was in fact a prostitute whom he had

paid on prior occasions for sex and with whom he had arranged to

pay for sex on the date of the offense.                   Review of the trial

record reflects that the evidence adduced at trial overwhelmingly

showed    that   the   sex   was    not   consensual      and    that,   had   Rose

testified, the prosecution would have been able to attack his

credibility with, inter alia, two contradictory statements Rose

made to the police on the day of the offense.             Such review does not

establish    a   “reasonable       probability    that,    but    for    counsel’s

unprofessional errors, the result of the proceeding would have been

different.”      See Strickland v. Washington, 466 U.S. 668, 694

(1984).   Because Rose has not demonstrated prejudice, the judgment

of the district court is AFFIRMED.